Citation Nr: 1137725	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  11-22 185	)	DATE
	)
	)


THE ISSUE

Whether a September 1985 decision of the Board of Veterans' Appeals (Board) (which found that the evidence was insufficient to demonstrate the claimant's entitlement to recognition as a "child" of the Veteran) should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1940 until his death as a prisoner of war in Japan in November 1942.  The moving party is the illegitimate son of the Veteran's common law wife.  He was born in June 1942 and seeks to be recognized as the "child" of the Veteran and also as a "helpless child" for the purpose of receiving VA (DIC) benefits.  


FINDINGS OF FACT

1.  In a September 30, 1985 decision, the Board denied the moving party's claim to be considered a "child" of the Veteran for VA death benefits.  It was held that he was the illegitimate child of the Veteran's spouse.  It was held that the best available evidence failed to establish that the Veteran knew of the child's existence or that prior to death, the moving party had been accepted by the Veteran as a member of his household.

2.  The September 30, 1985 Board decision was adequately supported by the facts known at that time and the law was properly applied.


CONCLUSION OF LAW

The September 1985 Board decision denying the claimant's status as a "child" of the Veteran does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This duty does not apply to claims of CUE in a prior final Board decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). Therefore, the Board will proceed with consideration of the motion.

B.	Legal Criteria, Factual Background, and Analysis

At the time of the September 30, 1985, Board decision, the laws and regulations concerning the issue of whether or not one could be recognized as the Veteran's "child" for the purpose of establishing entitlement to helpless child death benefits were as follows:  

For the purpose of administering Veteran's benefits, the term "child" of a Veteran means a person who is unmarried and who is under the age of 18 years, or who, before attaining the age of 18 years, became permanently incapable of self-support; and who is a legitimate child of the Veteran, a legally adopted child of the Veteran, a stepchild of the Veteran who is a member of a Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child of the Veteran (but, as to the alleged father, only if acknowledged in writing signed by the Veteran, or if the Veteran has been judicially ordered to contribute to the child's support or has been, before his death judicially decreed to be the father of such child).  38 U.S.C.A. § 101(4) (1985); 38 C.F.R. § 3.57(a) (1985).  

The term "stepchild" means a legitimate or an illegitimate child of the Veteran's spouse, or a child of a surviving spouse whose marriage to the Veteran is deemed valid, and who is also a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death.  38 C.F.R. § 3.57(b) (1985).  


The pertinent laws and regulations regarding CUE are as follows: 

A final decision by the Board is subject to revision on the grounds of CUE. If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1400 (2010).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged error or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2010).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2010).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2010).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) The Secretary's failure to fulfill the duty to assist. (3) A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2010).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2010).

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2010).

As noted, in a September 1985 decision, the Board found that the moving party did not meet the criteria for recognition as the child of the Veteran for the purposes of entitlement to benefits.  It was recognized that the moving party was the son of the Veteran's common law wife and another man.  It was also indicated that while the mother had recently asserted that the Veteran had accepted the son, she had no proof of that.  It was also noted that there was evidence on file that at the time of his enlistment into service, he was not residing with the child's mother and most likely did not even know of the child's existence.

In May 2010, the Board received correspondence from the moving party's attorney that alleged CUE in that September 1985 Board decision.  It is argued in part that the 1985 decision misapplied the law in requiring acknowledgement of the Veteran as to the child.  It is asserted that the moving party qualified as a "child" as he was a stepchild under the law and was living with the Veteran's common law wife.  This, it is asserted, is enough to establish entitlement, especially since the boy's mother, the Veteran's common law wife indicated that he had accepted the child, although she had no proof.

While the Board agrees that the child would be considered a stepchild under the law, it is not agreed that the evidence clearly showed that the appellant was accepted as a member of the household.  There was evidence on file that prior to his enlistment, the Veteran was no residing with the claimant's mother.  Two sisters had reported that they were not living together.  When the wife first applied for Social Security and VA benefits after the Veteran's death, she listed only their natural son, born in 1937 as a party eligible for benefits.  The first of the letters sent by the Veteran and provided by the wife suggests that he may have been upset and not staying with her when he enlisted.  The Veteran's mother indicated that sometime he lived with the wife, and sometimes with the mother.  Thus there was competent evidence on file that the wife's household and the Veteran's may not have been his household when he enlisted.

It has been asserted that the moving party has always considered the Veteran to be his father.  This, however, even if true goes to a weighing of the evidence which cannot form the basis of CUE.  It does not establish a legal basis to grant the benefits requested.  It is noted that on his original birth certificate the Veteran was not listed as his father.

The Board decision in question considered the boy's mother's more recent assertion that the Veteran had accepted the boy, but she had no evidence and as noted, the assertion appears to be counter to the evidence contemporaneous record, that the Veteran and his wife were separated at the time of his enlistment.  This is a matter of weighing the evidence, it is not evidence that is so significant as to change the outcome.

Thus, it is determined that the September 1985 decision was reasonably supported by the evidence of record, and demonstrates the proper application of the law to the known facts.  While the claimant's attorney argues about the evidence, an error such as to change the outcome is not indicated.  There was no misapplication of the law, which did require acceptance of a stepchild into the household.  As such, clear and unmistakable error, requiring revision has not been demonstrated.


ORDER

The September 1985 Board decision does not contain clear and unmistakable error and the motion is denied.


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



